



SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS
This Separation Agreement and General Release of Claims (“Agreement”) is made
and entered into by and between J. Christopher Marmo (hereafter “Employee”) and
each of ALPHAEON Corporation (“ALPHAEON”) and Evolus, Inc. (“Evolus” and
collectively with ALPHAEON on behalf of themselves, their parents, their
subsidiaries, and other corporate affiliates, collectively referred to as the,
the “Employer Group”). By signing this Agreement, the Employee and the Employer
Group acknowledge that they have reached a final binding agreement as to the
circumstances surrounding Employee’s separation from employment with the
Employer Group under an Employment Agreement originally dated as of October 3,
2013 between Employee and SCH-AEON, LLC (f/k/a Strathspey Crown Holdings, LLC)
which agreement was assigned in full to ALPHAEON. Each of Employee and Employer
Group acknowledges that this document contains the entire agreement with respect
to the subject matter hereof:
1.Separation. Employee’s employment status with the Employer Group will cease
effective August 15, 2018 (the “Separation Date”).
2.    Return of Property. Employee warrants and represents that on the
Separation Date he will return all Employer Group property, including
identification cards or badges, access codes or devices, keys, laptops,
computers, telephones, mobile phones, hand-held electronic devices, credit
cards, electronically stored documents or files, physical files, and any other
Employer Group property in the Employee's possession. After the Separation Date,
the Employer Group, may, but is not required to, allow Employee use of certain
equipment for purposes of fulfilling certain consulting services; any such use
shall be subject to the Company’s terms and conditions.
3.    Severance. In exchange for my entering into and not revoking this
Agreement:
(a) ALPHAEON will pay Employee, after the Separation Date, and Evolus shall
reimburse ALPHAEON, a severance amount equal to (i) six (6) months of base
salary which will be paid periodically pursuant to ALPHAEON’s regularly
scheduled pay periods and subject to customary payroll deductions (ii)
$190,096.96 (representing Employee’s pro-rata annual bonus for the year ending
December 31, 2018 prorated as of Employee’s Separation Date) which will be paid
in a lump sum no later than March 15, 2019 and subject to customary payroll
deductions (collectively, the “Severance Amount”);
(b) ALPHAEON will provide, and Evolus shall reimburse ALPHAEON for, continuation
of Employee’s health benefits through the end of the six-month anniversary of my
Separation Date;
(c) ALPHAEON will provide, and Evolus shall reimburse ALPHAEON for, payment to
Employee with respect to all business expenses submitted in accordance with the
Employer Group’s expense reimbursement policies; and
(d) Evolus and Employee will enter into the Consulting Agreement in the form
attached as Exhibit A hereto (the “Consulting Agreement”).
4.    General Releases,
4.1    Release of Employer Group. In return for the promises in Section 3 above,




--------------------------------------------------------------------------------





Employee, on his own behalf, and on behalf of his heirs, grantees, agents,
representatives, devisees, trustees, assigns, assignors, attorneys, and any
other entities or persons in which Employee has an interest (collectively
“Releasors”) hereby release and forever discharge the Employer Group and each of
their respective past and present agents, employees, representatives, officers,
directors, members, managers, attorneys, accountants, insurers, advisors,
consultants, assigns, successors, heirs, predecessors in interest, joint
ventures, affiliates, subsidiaries, parents, and commonly-controlled entities
(collectively “Releasees”) from all liabilities, causes of action, charges,
complaints, suits, claims, obligations, costs, losses, damages, rights,
judgments, attorneys’ fees, expenses, bonds, bills, penalties, fines, and all
other legal responsibilities of any form whatsoever, whether known or unknown,
whether suspected or unsuspected, whether fixed or contingent, liquidated or
unliquidated that Employee had or may claim to have against any of the
Releasees, including Employer Group, up through and including the date Employee
executed this Agreement, including any and all claims arising under any theory
of law, whether common, constitutional, statutory or other of any jurisdiction,
foreign or domestic, whether known or unknown, whether in law or in equity,
which Employee had or may claim to have against Employer Group or any of the
other Releasees. This general release is intended to have the broadest possible
application and releases any tort, contract, common law, constitutional,
statutory, and other type of claim Employee had or may claim to have against
Employer Group and/or any of the other Releasees. This general release also
includes, but is not limited to, (i) all claims of any kind related to
Employee’s employment with, compensation by and separation from Employer Group,
as well as (ii) all claims relating to any acts or omissions occurring prior to
or on the date of this Agreement between Employee and Employer Group as well as
between Employee and any of the other Releasees. Releasors specifically release,
among other things, claims under all applicable state and federal laws of any
kind, including, but not limited to, any claims based on age, sex, pregnancy,
race, color, national origin, marital status, religion, veteran status,
disability, sexual orientation, medical condition, or other anti-discrimination
laws of any type, including, without limitation, Title VII of the Civil Rights
Act of 1964 as amended, the Age Discrimination in Employment Act (Title 29,
United States Code, Sections 621, et seq.) (“ADEA”), the Americans with
Disabilities Act, the Fair Labor Standards Act, the Family Medical Leave Act,
the California Fair Employment and Housing Act, the California Workers’
Compensation Act, the California Labor Code, including sections 200, et seq.,
970 and 132a, the California Civil Code, and the California Constitution, any
other federal or state statutory claims of any kind whatsoever, and all common
law claims of any kind, whether arising in tort or contract. If any governmental
agency should assume jurisdiction over any claim, charge or complaint arising
out of Employee’s employment with Employer Group, Releasors also waive the right
to recover damages or any other remedy as a result of such claim, charge, or
complaint. Employee acknowledges and agrees that, following the payment of the
Severance Amount and delivery of any other benefits set forth in Section 2 of
this Agreement, Employer Group as well as all of the other Releasees have no
other liabilities or obligations to Employee of any kind or nature whatsoever
and the Releasors, including, without limitation, owe Employee no liabilities or
obligations in connection with or relating to Employee’s employment with
Employer Group. Employee represents and warrants that Employee is not a
plaintiff or party to any suit, arbitration, action, or administrative
proceeding in which Employer Group or any of the other Releasees is a party.
Employee also agrees and promises that Employee will not file any suit,
arbitration, action, or administrative claim, charge or any other type of action
against Employer Group or any of the other Releasees asserting any of the
matters released herein. Employee further agrees not to prosecute, nor allow to
be prosecuted on Employee’s behalf, in any administrative agency, whether state
or federal, or in any court, whether state or federal, any claim or demand of
any type related to the matters released herein, it being the intention of
Employee that with the execution of this release, Employer Group and all of the
other Releasees will be absolutely, unconditionally and forever discharged of
and from all liabilities and obligations to




--------------------------------------------------------------------------------





Employee and the other Releasors, except as set forth in Section 3 of this
Agreement. Notwithstanding any provision hereof to the contrary, neither
Employee nor any of the Releasors is releasing, and this Agreement shall not be
construed to release, any claims Employee or any of the Releasors have or may
have in respect of (a) obligations of the Employer Group to perform this
Agreement, (b) obligations of ALPHAEON and Evolus pursuant to the Stock Purchase
Agreement, dated as of September 30, 2014 (the “Stock Purchase Agreement”), as
amended by that certain Amendment to Stock Purchase Agreement (undated) (“First
Amendment”) and that certain Second Amendment to Stock Purchase Agreement dated
as of December 14, 2017 (“Second Amendment”), to which Employee is a party, and
the Promissory Note (as defined in the Second Amendment), as each maybe amended
in accordance with the terms thereof, or (c) obligations of ALPHAEON and Evolus
pursuant to the Tax Indemnity Agreement dated as of December 14, 2017 (“Tax
Indemnity Agreement”), to which Employee is a party, as it may be amended in
accordance with the terms thereof.
4.2    Representations and Warranties of Employer Group. Employer Group
represents and warrants that
a.    to its knowledge, each of the (i) Stock Purchase Agreement as amended by
the First Amendment and the Second Amendment, (ii) Promissory Note (as defined
in the Second Amendment), and (iii) Tax Indemnity Agreement (collectively,
“Employer Group Arrangements”) remains in full force and effect on the date
hereof in accordance with its terms,
b.    Employee’s separation from Employer Group and entry into this Agreement
and the Consulting Agreement will not terminate, impair, or adversely impact (i)
any rights of Employee under any of the Employer Group Arrangements, (ii)
obligations of Employer Group to Employee under any of the Employer Group
Arrangements, and (iii) any of the Employer Group Arrangements.
5.    Release of Age Discrimination Claims. Employee understands that the
general release in Section 4 above includes a waiver of any and all rights and
claims Employee had or may claim to have against Employer Group as well as any
of the other Releasees, including any rights and claims which Employee may claim
to have arising under the ADEA. Employee admits that this Agreement satisfies
the requirements of 29 U.S.C. § 626(f). Employee also acknowledges and agrees
that Employee has read and understands the terms of this Agreement. Employee
represents that Employee has been advised in writing by this Agreement to
consult with an attorney of his choosing regarding the waiver of rights and
claims under the ADEA. Employee also acknowledges that Employee has obtained and
considered such legal counsel as Employee deems necessary, such that Employee is
entering into this Agreement freely, knowingly, and voluntarily. Employee
further acknowledges that Employee has been given at least twenty-one (21) days
in which to consider whether or not to enter into this Agreement. Employee
understands that, at Employee’s option, Employee may elect not to use the full
21-day period. Employee also understands that this Agreement shall not become
enforceable until eight (8) days after Employee has executed this Agreement. If
Employee does not revoke his acceptance within the seven (7) day period after
this Agreement is executed by Employee, Employee understands this Agreement
shall become binding and enforceable on the eighth day. Employee further
understands that Employee is not waiving any rights or claims under the ADEA
that may arise after the effective date of this Agreement.
6.    Waiver. Employee understands and agrees that all of Employee’s rights
under California Civil Code Section 1542 are expressly waived. Employee
understands that Section 1542




--------------------------------------------------------------------------------





provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Employee understands that waiving Employee’s rights under Civil Code Section
1542 means that even if Employee should eventually suffer some damage arising
out of his employment and/or separation from employment with Employer Group or
any of the other Releasees, that Employee will not be able to make any claims
for those damages, even as to claims which may now exist, but which Employee
does not know exist, and which if known would have affected Employee’s decision
to sign this Agreement. Employee acknowledges that the discovery of facts or law
different from, or in addition to, the facts or law that Employee knows or
believes to be true with respect to the claims released in this Agreement and
agrees, nonetheless, that this Agreement and the releases contained in it shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them. Employee further declares and
represents that Employee intends this Agreement to be complete and not subject
to any claim of mistake, and that the releases herein express full and complete
releases by Employee and the other Releasors, and that Employee intends that the
general release by Employee herein shall be final and complete with respect to
Employer Group as well as all other Releasees. Employee has executed this
Agreement with the full knowledge that the general release in Section 4 combined
with Employee’s waiver of any rights under Civil Code Section 1542 cover all
possible claims against Employer Group and any of the other Releasees, to the
fullest extent permitted by law.
7.    No Assignment. Employee warrants and represents that Employee has not
assigned or transferred to any person any released matter or any right to the
payment or other consideration provided by this Agreement. Employee agrees to
defend, indemnify and hold Employer Group and any of the other Releasees
harmless from any and all claims based on or in connection with or arising out
of any such assignment or transfer made, purported or claimed.
8.    No Wrongdoing. Employee understands that, by signing this Agreement,
Employer Group does not admit any wrongdoing and makes no admission that it or
any of the other Releasees has engaged, or is now engaging, in any unlawful
conduct. Employee is also admitting no wrongdoing by signing this Agreement.
Employer Group and Employee agree that this Agreement may never be treated as an
admission of liability by any party for any purpose. Employer Group and Employee
also agree that no use of this Agreement or any comments made by either party
during the discussions or negotiations regarding this Agreement will be used by
a party or their representatives in connection with any subsequent legal action
except for an action to enforce this Agreement.
9.    Confidential Information. Employee understands that obligations under any
confidentiality agreement signed by Employee during his employment with Employer
Group remain in effect and survive the termination of Employee’s employment with
Employer Group, provided that, Employer Group agrees as follows:
a.    The following information shall not be deemed to be confidential or




--------------------------------------------------------------------------------





proprietary information of Employer Group under any confidential agreement
signed during my employment: (i) information known to Employee prior to its
disclosure by Employer Group; (ii) information that is or that thereafter
becomes generally known or part of the public domain without breach of or
violation by Employee of any such confidentiality agreement; or (iii)
information that was received by or disclosed to Employee from a third party
that did not owe an obligation of confidentiality to Employer Group.
Accordingly, Employer Group’s use or disclosure of the foregoing information
shall not be deemed a breach or violation of any confidentiality agreement
signed by Employee during his employment with Employer Group.
b.    To the extent any confidentiality agreement entered into by Employee and
Employer Group conflicts with or is contrary to the terms and conditions set
forth in this Section 9, any such confidentiality agreement is hereby deemed
automatically amended, modified, and superseded accordingly.
10.    Confidentiality of Agreement. Employee agrees that the terms and
conditions of this Agreement are strictly confidential and shall not be
discussed, disclosed or revealed by Employee to any third party, except to
Employee’s attorneys, tax advisors, and spouse, and except insofar as Employee
is compelled by law to disclose it. When releasing this information to any such
person, Employee agrees to advise the person receiving the information of its
confidential nature.
11.    Non-Disparagement. In addition to any other non-disparagement agreement
to which Employee may be bound, Employee expressly agrees that Employee will not
in any way disparage or otherwise cause to be published or disseminated any
negative statements, remarks, comments or information regarding Employer Group
or any of the other Releasees. Notwithstanding the foregoing, Employee shall not
be restrained or prohibited, and it shall not be a breach of this Agreement by
Employee if Employee makes any statements in any letters, legal filings or other
related documents or proceedings in each case in connection with or arising out
of the pursuit of a claim that Employee has not released under this Agreement.
12.    General. Employee acknowledges that Employee has carefully read and fully
understands the nature of this Agreement, that Employee has been advised to
consult with an attorney of his choosing before executing this Agreement, that
Employee has had the opportunity to consider this Agreement, and that all of
Employee’s questions concerning this Agreement have been answered to his
satisfaction. Employee also agrees that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party will not apply in
the interpretation of this Agreement. The provisions of this Agreement together
with the exhibits hereto set forth the entire agreement between Employee and
Employer Group concerning Employee’s severance pay and benefits and Employee’s
termination of employment. Any other contrary promises, written or oral, are
replaced by this Agreement, and are no longer effective unless they are
contained in this document or are expressly deemed to survive the cessation of
Employee’s employment with Employer Group in accordance with the terms of the
written document in which they are contained. The validity, interpretation and
performance of this Agreement shall be construed and interpreted according to
the laws of the State of California. Any action arising out of or relating to
this Agreement shall be conducted before the Judicial Arbitration and Mediation
Service (JAMS) before a single arbitrator. If the parties are unable to agree on
an arbitrator, JAMS shall select the arbitrator. Arbitration shall be located in
the County of Orange, State of California. This Agreement may be executed via
facsimile and/or email, and in two or more counterparts, each of which taken
together shall constitute one and the same instrument.




--------------------------------------------------------------------------------





13.    Attorneys’ Fees. In the event that any proceeding or action is brought by
either party to enforce or interpret the terms of this Agreement, the prevailing
party in such proceeding or action shall be entitled to recover its costs of
suit, including reasonable attorney’s fees.
14.    Representations and Warranties.
14.1.    This Agreement in all respects has been voluntarily and knowingly
entered into by Employee.
14.2.    Employee had an opportunity to seek legal advice from legal counsel of
Employee’s choice with respect to the advisability of executing this Agreement
14.3    Employee has made such investigation of the facts pertaining to this
Agreement as Employee deems necessary.
14.4     The terms of this Agreement are the result of negotiations between
Employee and Employer Group, and are entered into in good faith by Employee and
Employer Group in accordance with California law.
14.5    This Agreement has been carefully read by Employee and the contents
hereof are known and understood by Employee.
14.6    Employee acknowledges and agrees that upon being paid the final payment
of salary on the Separation Date, Employee has been paid all compensation, other
than the Annual Bonus referred to in Section 3(a)(ii) of the Agreement which
shall be paid on or prior to March 15, 2019, to which Employee is entitled in
connection with his employment with the Employer Group, including wages,
vacation pay, and bonuses up to and including the Separation Date. All such
payments will be less appropriate withholdings.
15.    Limitations. Notwithstanding the foregoing, Employee understands the
following:
15.1    Nothing contained in this Agreement precludes Employee from filing a
charge of discrimination with the United States Equal Employment Opportunity
Commission (“EEOC”) or any state fair employment practices agency (“FEPA) or
participating in an investigation by the EEOC or any FEPA, but Employee will not
be entitled to any monetary or other relief from the EEOC or any FEPA on the
basis of or in connection with such charge or investigation, or from any Court
as a result of litigation brought on the basis of or in connection with such
charge or investigation;
15.2    Nothing in this Agreement prohibits, or is intended in any manner to
prohibit, Employee from reporting a possible violation of federal or state law
or regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, or making other disclosures that are protected
under whistleblower provisions of federal or state law or regulation. Employee
does not need the prior authorization of Employer Group to make any such reports
or disclosures, and Employee is not required to notify Employer Group that
Employee has made such reports or disclosures. Nothing in this Agreement limits
Employee’s ability to receive a whistleblower or other award from a governmental
agency or entity for information provided to such an agency or entity.




--------------------------------------------------------------------------------







15.3    Nothing in this Agreement or any other agreement or policy of Employer
Group is intended to interfere with or restrain the immunity provided under 18
U.S.C. § 1833(b) for confidential disclosures of trade secrets to government
officials, or lawyers, solely for the purpose of reporting or investigating a
suspected violation of law; or in a sealed filing in court or other proceeding.
[remainder of page intentionally left blank; signature page follows.]




--------------------------------------------------------------------------------







* * * * IMPORTANT NOTICE * * * *
EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS BEEN GIVEN THE OPPORTUNITY TO CONSIDER
THIS AGREEMENT FOR 21 DAYS. SHOULD EMPLOYEE DECIDE NOT TO USE THE FULL 21 DAYS,
EMPLOYEE KNOWINGLY AND VOLUNTARILY WAIVES ANY CLAIMS THAT EMPLOYEE WAS NOT IN
FACT GIVEN THAT PERIOD OF TIME OR DID NOT USE THE ENTIRE 21 DAYS TO CONSULT AN
ATTORNEY AND/OR CONSIDER THIS AGREEMENT. EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS
THAT FOR A PERIOD OF SEVEN (7) DAYS FOLLOWING EMPLOYEE’S EXECUTION OF THIS
AGREEMENT, EMPLOYEE MAY REVOKE THIS AGREEMENT AND RELEASE, AND THE RELEASE SHALL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS SEVEN (7) DAY REVOCATION PERIOD
HAS EXPIRED. IF EMPLOYEE DOES NOT REVOKE THIS AGREEMENT AND THE RELEASE IN THE
TIME FRAME SPECIFIED, THIS AGREEMENT AND RELEASE SHALL BE DEEMED TO BE EFFECTIVE
AT 12:01 A.M. ON THE EIGHTH DAY AFTER EMPLOYEE EXECUTED THE SAME. CM (Initials)
If Employee does not sign this Agreement or if Employee revokes this Agreement
within the seven (7) day revocation period noted above or if Employer Group does
not execute this Agreement, Employer Group will not, and has no obligation to,
provide Employee with any of the benefits listed in Section 3 of the Agreement,
including, but not necessarily limited, to any Severance Amount and health
insurance coverage. Rather, Employee will receive only those benefits and
compensation to which Employee is already entitled under Employer Group policy
to which Employee is subject. If Employee elects not to sign this Agreement,
such action will not alter or affect Employee’s ultimate separation from
employment with Employer Group, which will still occur effective as of the
Separation Date.
In exchange for the mutual promises contained in this Agreement, the parties
execute this Agreement as of the date set forth below.




--------------------------------------------------------------------------------





   Employee:
J. Christopher Marmo
 




Dated: August 28, 2018
   /s/ J. Christopher Marmo                

 
 
   Employer Group:


ALPHAEON Corporation
 




Dated: August 28, 2018
    /s/Vikram Malik               

 
 
 
Evolus, Inc.
 




Dated: August 28, 2018
    /s/David Moatazedi               








--------------------------------------------------------------------------------





EXHIBIT A

CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT for independent Consultant consulting services
(“Agreement”) by and between Evolus, Inc., (“COMPANY”) and J. Christopher Marmo
(the “Consultant”).
1.    Consulting Services. Consultant shall provide COMPANY with the services
described on Schedule 1, as well as other services as may be requested from time
to time by COMPANY (the “Services”). Except as otherwise provided in any
specific project assignment, Consultant will have exclusive control over the
manner and means of performing the Services, including the choice of place and
time. Consultant will provide, at Consultant’s own expense, a place of work and
all equipment, tools and other materials necessary to complete the Services;
however, to the extent necessary to facilitate performance of the Services,
Client may, in its discretion, make its equipment or facilities available to
Consultant at Consultant’s request. While on the COMPANY’s premises, Consultant
agrees to comply with COMPANY’s then-current access rules and procedures,
including those related to safety, security and confidentiality. Consultant
agrees and acknowledges that Consultant has no expectation of privacy with
respect to COMPANY’s telecommunications, networking or information processing
systems (including stored computer files, email messages and voice messages) and
that Consultant’s activities, including the sending or receiving of any files or
messages, on or using those systems may be monitored, and the contents of such
files and messages may be reviewed and disclosed, at any time, without notice.
2.    Independent Consultant Relationship/Conflicts. Consultant shall have the
full power, authority, and discretion to select the means, manner, and method of
performing the Services hereunder without detail, control or direction from
COMPANY or its officers or directors. Consultant shall not be considered an
employee of COMPANY for any purposes and they shall not be entitled to
participate in any employee benefit plans sponsored or maintained by COMPANY.
During the term of this Agreement, the Consultant shall disclose in writing to
COMPANY any actual conflict that Consultant may have in performing the Services
hereunder. For purposes of this Agreement, "actual conflict" shall not include
any confidentiality or non-disclosure agreements that Consultant enters into
with another person or entity, or discussions with other companies about
business or employment opportunities.
3.    Term. The Consultant shall commence providing Services on August __, 2018
(the “Effective Date”), and shall continue to do so until the COMPANY obtains
U.S. Food and Drug Administration approval for its botulinum toxin type A
product candidate or the Agreement is terminated by either party pursuant to
Section 4 of this Agreement. This Agreement may be extended by mutual written
agreement of both parties.
4.    Termination. Either Consultant or the Company may terminate this Agreement
prior to its expiration by providing: (a) prior to February 1, 2019, two (2)
weeks advanced notice, or (b) After February 1, 2019, one (1) week advanced
notice to the other party of its intention to terminate this Agreement. For
purposes of this Agreement, email notification shall be deemed to be written
notice.
5.    Payment. In consideration of the Services, the Consultant will be paid
$500 per hour to be paid on a bi-weekly basis. The Consultant shall not receive
any additional benefits or




--------------------------------------------------------------------------------





compensation for consulting services, except for the reimbursement of expenses.
Consultant shall document all hours dedicated to the Services and provide such
documentation on a bi-weekly basis.
6.    Expenses. Consultant shall not incur any expenses without prior written
approval of COMPANY. Unless otherwise agreed to by the parties, all normal and
customary business expenses incurred by Consultant under this Agreement shall be
paid by Consultant, and reimbursed, if such expenses are pre-approved in writing
by the COMPANY, by COMPANY upon a showing of evidence of such expenses that is
reasonably acceptable to the Company.
7.    Consultant Responsible for Taxes. The Consultant agrees to accept
exclusive liability for the payment of taxes due on any amounts paid under this
Agreement. Because Consultant is an independent contractor, COMPANY will not
withhold or make payments for social security, make unemployment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
behalf of Consultant. Consultant is solely responsible for, and will file, on a
timely basis, all tax returns and payments required to be filed with, or made
to, any federal, state or local tax authority with respect to the performance of
Services and receipt of fees under this Agreement. Consultant is solely
responsible for, and must maintain adequate records of, expenses incurred in the
course of performing Services under this Agreement. No part of Consultant’s
compensation will be subject to withholding by COMPANY for the payment of any
social security, federal, state or any other employee payroll taxes. COMPANY
will regularly report amounts paid to Consultant by filing Form 1099-MISC with
the Internal Revenue Service as required by law.
8.    Non-Disclosure and Confidentiality Agreement. The Consultant agrees to
execute and be bound by the Company’s Non-Disclosure and Confidentiality
Agreement attached as Exhibit A.
9.    Assignment of Work Product; Title. The Consultant agrees to assign and
hereby assigns to COMPANY the entire right, title and interest for the entire
world in and to all work performed, writings, formulas, designs, models,
drawings, photographs, design inventions, other inventions and any information
("Work-Product") developed, made, conceived or reduced to practice by the
Consultant, either solely or jointly with others, specifically for COMPANY
during the performance of the Services relating to COMPANY and pursuant to this
Agreement or with use of confidential information, materials or facilities of
COMPANY received or used by the Consultant during the period in which the
Consultant is retained by COMPANY (or any successor) under this Agreement. The
Consultant hereby agrees to: (i) promptly disclose to COMPANY all Work-Product
made, conceived, reduced to practice or authored by the Consultant in the course
of the performance of this Agreement; and (ii) sign, execute and acknowledge any
and all documents, and to perform such acts, as may be necessary, useful or
convenient for the purpose of securing to COMPANY or its nominees, patent,
trademark, or copyright protection throughout the world upon all Work-Product.
All Work-Product, and all products purchased by the Consultant pursuant to this
Agreement and paid for by COMPANY shall be the exclusive property of COMPANY and
shall be delivered to COMPANY upon termination of this Agreement. Consultant
hereby irrevocably appoints COMPANY as Consultant’s attorney-in-fact for the
purpose of executing such documents on Consultant’s behalf, which appointment is
coupled with an interest. If Consultant has any rights, including without
limitation “artist’s rights” or “moral rights,” in the Work Product that cannot
be assigned, Consultant hereby unconditionally and irrevocably grants to COMPANY
an exclusive (even as to Consultant), worldwide, fully paid and royalty-free,
irrevocable, perpetual license, with rights to




--------------------------------------------------------------------------------





sublicense through multiple tiers of sublicensees, to use, reproduce,
distribute, create derivative works of, publicly perform and publicly display
the Work Product in any medium or format, whether now known or later developed.
In the event that Consultant has any rights in the Work Product that cannot be
assigned or licensed, Consultant unconditionally and irrevocably waives the
enforcement of such rights, and all claims and causes of action of any kind
against COMPANY or COMPANY’s customers.
10.    Representations and Warranties. Consultant represents and warrants that:
(a) the Services shall be performed in a professional manner and in material
accordance with the industry standards, (b) to his knowledge, Consultant has the
right and unrestricted ability to assign the ownership of Work Product to
COMPANY as set forth in Section 9 (including without limitation the right to
assign the ownership of any Work Product created by Consultant’s employees or
contractors), (c) neither the Work Product nor any element thereof will infringe
upon or misappropriate any copyright, patent, trademark, trade secret, right of
publicity or privacy, or any other proprietary right of any person, whether
contractual, statutory or common law, (d) Consultant will comply with all
applicable federal, state, local and foreign laws governing self-employed
individuals, including laws requiring the payment of taxes, such as income and
employment taxes, and social security, disability, and other contributions.
Consultant agrees to indemnify and hold COMPANY harmless from any and all
damages, costs, claims, expenses or other liability (including reasonable
attorneys’ fees) arising from or relating to the breach or alleged breach by
Consultant of the representations and warranties set forth in this Section 11.
11.    Arbitration, Choice of Law. This Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws. In the event of a dispute, the parties
agree to binding arbitration in Orange County, California under the Rules of
Comprehensive Arbitration before the Judicial Arbitration and Mediation Service
("JAMS"). The prevailing party shall be entitled to recover reasonable attorney
fees and costs.
12.    Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provisions or applications and, to this end, the provisions of this Agreement
are declared to be severable.
13.    Personal Performance. Due to the personal nature of the services to be
rendered by the Consultant, the Consultant may not assign this Agreement in
whole or in part. Any attempt to make such an assignment shall be void. The
Company may assign all or a portion of its rights and liabilities under this
Agreement to a subsidiary, an affiliate or a successor to all or a substantial
portion of its business and assets without the necessity of consent from the
Consultant. Subject to the foregoing, this Agreement will inure to the benefit
of and be binding upon each of the heirs, assigns and successors of the
respective parties.
14.    Advice of Counsel. In entering into this Agreement, the parties recognize
that this Agreement is a legally binding contract and acknowledge and agree that
each party has had the opportunity to consult with legal counsel of its choice.
15.    Entire Agreement. This agreement together with the Separation Agreement




--------------------------------------------------------------------------------





constitutes and contains the entire Agreement and final understanding between
the parties covering the Services provided by the Consultant. It is intended by
the parties as a complete and exclusive statement of the terms of their
agreement. It supersedes all prior negotiations and agreements, proposed or
otherwise, whether written or oral, between the parties concerning consulting
services provided by the Consultant. Any representation, promise or agreement
not specifically included in this Agreement shall not be binding upon or
enforceable against either party. This is a fully integrated document. This
Agreement may be modified only with a written instrument duly executed by each
of the parties. No person has any authority to make any representation or
promise on behalf of any of the parties not set forth herein and this Agreement
has not been executed in reliance upon any representations or promises except
those contained herein.
16.    No Assignment. Consultant shall not assign either in whole or in part any
of Consultant's duties or responsibilities hereunder without the written consent
of COMPANY, and any attempt of assignment transfer or delegation without such
consent shall be void.
17.    Written Reports. The Consultant, when directed, shall provide written
reports with respect to the Services rendered hereunder.
18.    Headings. Headings are used only for ease of reference and are not
controlling
19.    Counterparts. This Agreement may be executed via facsimile and/or email,
and in two or more counterparts, each of which taken together shall constitute
one and the same instrument.
 
[Signature page follows.]




--------------------------------------------------------------------------------





In witness whereof, the parties hereto have executed this Agreement as of the
date first above written.
Evolus, Inc.
By /s/David Moatazedi        
Name: David Moatazedi
Its: CEO and President
Notice Address:
Evolus, Inc.
17901 Von Karman Ave., Suite 150
Irvine, CA 92614


Consultant: J. Christopher Marmo
            
By: /s/ J. Christopher Marmo    
Name: J. Christopher Marmo
Notice and E-mail Address: Address on file with the COMPANY






--------------------------------------------------------------------------------





Schedule 1 to Consulting Agreement
SERVICES TO BE PROVIDED BY CONSULTANT
Consultant shall provide services relating to the Company’s business and
activities as directed by the Chief Executive Officer of the Company (the
“CEO”), or his respective designees, which services are limited to the
informational responses (IR) to the FDA regarding the Company’s Biologics
License Application for its Botulinum Type A toxin and its resubmission.
This consulting work shall be limited to twenty hours per month or less unless
the CEO or his designee provides prior written consent.
The Consultant shall provide a report of all hours worked on a bi-weekly basis
to the COMPANY.








--------------------------------------------------------------------------------







Exhibit A
NON-DISCLOSURE AND CONFIDENTIALITY AGREEMENT
During the term of the Agreement, the COMPANY may share certain proprietary
information with the Consultant in connection with the Services. Therefore, in
consideration of the mutual promises and covenants contained in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
1. Definition of Confidential Information.
(a)    For purposes of this Agreement, “Confidential Information” means any data
or information that is proprietary to the COMPANY and not generally known to the
public, whether in tangible or intangible form, whenever and however disclosed,
including, but not limited to: (i) any marketing strategies, plans, financial
information, or projections, operations, sales estimates, business plans and
performance results relating to the past, present or future business activities
of such party, its affiliates, subsidiaries and affiliated companies; (ii) plans
for acquisitions, dispositions, products or services, and investor, customer or
supplier lists; (iii) any scientific or technical information, regulatory
processes, regulatory inquiries, invention, design, process, procedure, formula,
improvement, technology or method; (iv) any concepts, business plans, reports,
data, know-how, works-in-progress, designs, development tools, specifications,
computer software, source code, object code, flow charts, databases, inventions,
information and trade secrets; and (v) any other information that should
reasonably be recognized as confidential information of the COMPANY.
Confidential Information need not be novel, unique, patentable, copyrightable or
constitute a trade secret in order to be designated Confidential Information.
The Consultant acknowledges that the Confidential Information is proprietary to
the COMPANY, has been developed and obtained through great efforts by the
COMPANY and that the COMPANY regards all of its Confidential Information as
trade secrets.
(b)    Notwithstanding anything in the foregoing to the contrary, Confidential
Information shall not include information which: (i) was known by the Consultant
prior to receiving the Confidential Information from the COMPANY; (ii) becomes
rightfully known to the Consultant from a third-party source not known (after
diligent inquiry) by the Consultant to be under an obligation to the COMPANY to
maintain confidentiality; (iii) is or becomes publicly available through no
fault of or failure to act by the Consultant in breach of this Agreement; (iv)
is required to be disclosed in a judicial or administrative proceeding, or is
otherwise requested or required to be disclosed by law or regulation, although
the requirements of paragraph 4 hereof shall apply prior to any disclosure being
made; and (v) is or has been independently




--------------------------------------------------------------------------------





developed by employees, consultants or agents of the Consultant without
violation of the terms of this Agreement or reference or access to any
Confidential Information.
2. Disclosure of Confidential Information.
From time to time, the COMPANY may disclose Confidential Information to the
Consultant. The Consultant will: (a) limit disclosure of any Confidential
Information to its directors, officers, employees, agents or representatives
(collectively “Representatives”) who have a need to know such Confidential
Information in connection with the current or contemplated business relationship
between the parties to which this Agreement relates, and only for that purpose;
(b) advise its Representatives of the proprietary nature of the Confidential
Information and of the obligations set forth in this Agreement and require such
Representatives to keep the Confidential Information confidential; (c) shall
keep all Confidential Information strictly confidential by using a reasonable
degree of care, but not less than the degree of care used by it in safeguarding
its own confidential information; and (d) not disclose any Confidential
Information received by it to any third parties (except as otherwise provided
for herein). Each party shall be responsible for any breach of this Agreement by
any of their respective Representatives.
3. Use of Confidential Information.
The Consultant agrees to use the Confidential Information solely in connection
with the current or contemplated business relationship between the parties and
not for any purpose other than as authorized by this Agreement without the prior
written consent of an authorized representative of the COMPANY. No other right
or license, whether expressed or implied, in the Confidential Information is
granted to the Consultant hereunder. Title to the Confidential Information will
remain solely in the COMPANY. All use of Confidential Information by the
Consultant shall be for the benefit of the COMPANY and any modifications and
improvements thereof by the Consultant shall be the sole property of the
COMPANY. Nothing contained herein is intended to modify the parties' existing
agreement that their discussions in furtherance of a potential business
relationship are governed by Federal Rule of Evidence 408.
4. Compelled Disclosure of Confidential Information.
Notwithstanding anything in the foregoing to the contrary, the Consultant may
disclose Confidential Information pursuant to any governmental, judicial, or
administrative order, subpoena, discovery request, regulatory request or similar
method, provided that the Consultant promptly notifies, to the extent
practicable, the COMPANY in writing of such demand for disclosure so that the
COMPANY, at its sole expense, may seek to make such disclosure subject to a
protective order or other appropriate remedy to preserve the confidentiality of
the Confidential Information; provided in the case of a broad regulatory request
with respect to the Consultant’s business (not targeted at the COMPANY), the
Consultant may promptly comply with such request provided the Consultant give
(if permitted by such regulator) the COMPANY prompt notice of such disclosure.
The




--------------------------------------------------------------------------------





Consultant agrees that it shall not oppose and shall cooperate with efforts by,
to the extent practicable, the COMPANY with respect to any such request for a
protective order or other relief. Notwithstanding the foregoing, if the COMPANY
is unable to obtain or does not seek a protective order and the Consultant is
legally requested or required to disclose such Confidential Information,
disclosure of such Confidential Information may be made without liability.
5. Term.
The parties’ duty to hold in confidence Confidential Information that was
disclosed during the term of the Agreement shall remain in effect indefinitely.
6. Remedies.
Both parties acknowledge that the Confidential Information to be disclosed
hereunder is of a unique and valuable character, and that the unauthorized
dissemination of the Confidential Information would destroy or diminish the
value of such information. The damages to the COMPANY that would result from the
unauthorized dissemination of the Confidential Information would be impossible
to calculate. Therefore, both parties hereby agree that the COMPANY shall be
entitled to injunctive relief preventing the dissemination of any Confidential
Information in violation of the terms hereof. Such injunctive relief shall be in
addition to any other remedies available hereunder, whether at law or in equity.
The COMPANY shall be entitled to recover its costs and fees, including
reasonable attorneys’ fees, incurred in obtaining any such relief. Further, in
the event of litigation relating to this Agreement, the prevailing party shall
be entitled to recover its reasonable attorney’s fees and expenses.
7. Return of Confidential Information.
The Consultant shall immediately return and redeliver to the other all tangible
material embodying the Confidential Information provided hereunder and all
notes, summaries, memoranda, drawings, manuals, records, excerpts or derivative
information deriving there from and all other documents or materials (“Notes”)
(and all copies of any of the foregoing, including “copies” that have been
converted to computerized media in the form of image, data or word processing
files either manually or by image capture) based on or including any
Confidential Information, in whatever form of storage or retrieval, upon the
earlier of (i) the completion or termination of the dealings between the parties
contemplated hereunder; (ii) the termination of this Agreement; or (iii) at such
time as the COMPANY may so request; provided however that the Consultant may
retain such of its documents as is necessary to enable it to comply with its
document retention policies. Alternatively, the Consultant, with the written
consent of the COMPANY may (or in the case of Notes, at the Consultant’s option)
immediately destroy any of the foregoing embodying Confidential Information (or
the reasonably nonrecoverable data erasure of computerized data) and, upon
request, certify in writing such destruction by an authorized officer of the
Consultant supervising the destruction).




--------------------------------------------------------------------------------





8. Notice of Breach.
Consultant shall notify the COMPANY immediately upon discovery of any
unauthorized use or disclosure of Confidential Information by the Consultant or
its Representatives, or any other breach of this Agreement by the Consultant or
its Representatives, and will cooperate with efforts by the COMPANY to help the
COMPANY regain possession of Confidential Information and prevent its further
unauthorized use.






